CoNNOR, J.,
after stating tbe case: Conceding that tbe deed executed by tbe Sheriff to defendant, pursuant.to bis purchase at tbe sale of tbe land for nonpayment of tbe tax due thereon, is invalid and conveys no title, because of tbe statutory duty of tbe Sheriff to bid it in for tbe county, where no person is willing to pay tbe tax for some portion less than tbe entire tract, tbe question is presented, whether it does not constitute color of title, within the meaning of tbe statute of limitations. Revisal, sec. 382. There was evidence tending to show, and we must assume that tbe jury found, under bis Honor’s instruction, that defendant Bartlett entered into possession of tbe land, claiming title thereto under tbe deed, and remained in possession adversely to tbe owner, Foreman, more than seven years prior to bis death. Tbe plaintiff’s claim, based upon tbe deed from Foreman’s heirs at law, *498assumes that tbe deed was void on its face, and, for that reason, was not color of title. He presents this view by objecting to tbe introduction of tbe deed in evidence and by exceptions to bis Honor’s instruction to tbe jury. If bis position is correct, of course tbe deed was inadmissible for any purpose. His Honor admitted it as color of title. Tbe correctness of this ruling depends upon tbe question whether, in any point of view, it 'was color of title, and whether tbe seven years possession under it barred tbe entry of Foreman or bis heirs. In Tate v. Southard, 10 N. C., 119, this Court said: “Color of title is a writing upon its face professing to pass title, but which does not do it, either from tbe Avant of title in tbe person making it or tbe defective mode of conveyance that is used. * * * It must not be plainly and obviously defective — so much so that no man of ordinary capacity could be misled by it.” This definition Avas considered Avith unusual care by tbe Court in Dobson v. Murphy, 18 N. C., 586, because of a slight divergence of opinion between tbe Judges. While Ruffin, G. J., thought that tbe definition should be more comprehensive, be yielded to bis associates, “not pressing bis opinion to a dissent.” In a carefully considered opinion by Rodman, J., in McConnell v. McConnell, 64 N. C., 342, all of tbe decisions to that time were reviewed and approved, tbe Court bolding that a will having but one witness was color of title. It bad formerly been held, in Pearce v. Owens, 3 N. C., 234, that a deed conveying tbe real estate of a married woman, Avithout private examination, was color of title. Tbe same ruling Avas made in Smith v. Perry, 99 N. C., 270. In both instances tbe statute was explicit and peremptory in requiring two witnesses in one case and tbe private examination in tbe other. It was conceded that both instruments were void as muniments of title. In Avent v. Arrington, 105 N. C., 377, Avery, J., reviews tbe decisions and bolds that a deed sufficient in form to conA^ey title, signed, but not sealed, was color of title. Nothing is better settled *499than that a seal is essential to the valid execution of a deed to pass title. In Neal v. Nelson, 117 N. C., 393 (404), Mr. Justice Avery again reviews the decisions, and concludes, adopting the view of Ruffin, C. J., in Dotson v. Murphy, supra, that a levy upon land sufficiently described, followed by sale and payment of the money, is color of title sufficient to ripen into title, after an adverse possession of seven years, without any deed by the Sheriff. After a careful examination of the decision, he says: “These authorities, and many others which might be added, show that the trend of judicial opinion is towards the reasonable view that a purchaser who has paid the price for-which he bought, whether from a public officer at auction sale or from an individual contractor, if he is in the occupation of the land bought, holds it adversely to all the world, under any writing that describes the land and defines the nature of his claim.” In Williams v. Scott, 117 N. C., 545, the Court says that it is not willing to follow the application of the doctrine, made in Neal’s case, adhering strictly, however, to the principle announced in Tate v. South-ard, supra. This in no way militates against the general trend of the decisions of this Court. The policy upon which the statute (1715) is based is well settled by the Court in Grant v. Winborne, 3 N. C., 220. After stating the conditions existing in regard to titles in the early settlement of the State, it is said: “The Legislature, therefore, provided by the act of limitations to obviate these mischiefs; and it was the intent of the act that, when a man settled upon and improved lands upon supposition that they were his own, and continued in the occupation-for seven years, he should not be subject to be turned out of possession; hence arises the necessity for a color of title; for, if he has no such color or pretense of title, he cannot suppose the lands are his own, and he settles upon them in his own wrong.” This Court has uniformly recognized this wise policy in construing the statute and applying it to the cases as they have arisen. It is conceded that *500the question, presented by this record has not been before decided by us. In Hayes v. Hunt, 85 N. C., 303, the defendant was relying upon his tax title; the question of color of title was not presented. We think that the language of Ruffin, J., in the opinion in that case, establishes the invalidity of the defendant’s, deed to convey title, leaving the only defense open to him that the deed- is color of title, followed by an ouster and seven years adverse possession. Is the deed so obviously defective that a man of ordinary capacity could not be misled by it ? It has been said: “An instrument having a grantor, a grantee and containing a description of the lands intended to be conveyed, and apt words for their conveyance, gives color of title to the lands described.” The deed recites that the land was liable to the tax, and that same had been duly assessed against it; that it had been duly levied upon, advertised according to law, sold at public auction, and bid in by defendant on 2 July, 1883; that the owner had failed to redeem within the time prescribed by law. Eollowing these recitals are appropriate words of conveyance. It bears date 3 August, 1884 — more, than twelve months after the sale. The land is well described. The statute (Laws of 1881, ch. 117, sec. 36) directs the Sheriff to bid in the land sold for taxes for the county, if no one will pay the tax for “less number of acres than the whole.” Would a man of ordinary capacity be misled by the Sheriff’s failure to do his duty? It must be observed, as said by Rodman, J., in McConnell's case, supra: “In endeavoring to apply the rule and to ascertain whether this will was so obviously defective for the purpose of passing land as to come within it, we are to exclude the presumption, generally applicable, that every man is supposed to know the law, for-the statute upon which the whole doctrine of color of title is founded recites as the evil to be remedied that many persons have gone into possession of land upon titles having patent defects, which, on the supposition that all men know the law, could have deceived no one and *501would not have deserved .protection.” The language of Taney, G. J., in his dissenting opinion in Moore v. Brown, 11 How., 414, in this connection, impresses us as wise and in harmony with the law as declared by this Court: “If every legal defect in the title papers of a purchaser in possession, as they appear on the record, may be used against him after the lapse of seven years, the law itself is a nullity and protects nobody. To a person not well skilled in all the tax laws of the State the deed, upon the face of it, appears to be good. It was made by a public officer, authorized to sell for taxes. From his official station and duties, he would be presumed to be familiar with the tax laws in all their minute details. And he recites what he has done, states the notice given, as if it was the notice required by law, and professes to convey to the purchaser a valid title in due form. Almost every one not perfectly acquainted with the different tax laws which have been passed would rely upon it. And I think it is one of those defective conveyances by a public officer which the law intended to protect after a possession of seven years.” Judge Catron said: “The statute has no reference to titles good in themselves, but was intended to protect apparent titles void in law, and supply a defense where none existed without its aid. Its object is repose. It operates inflexibly and on principle, regardless of particular cases of hardship. The condition of society and the protection of ignorance as to what the law was required the adoption of this rule. The law should be liberally construed.” In that case a majority of the Court held (Taney, C. J., Catron and Grier, JJ., dissenting) that a tax deed void upon its face was not color of title. The decision was adhered to in Redfield v. Parks, 132 U. S., 239. In Wilson v. Atkinson, 17 Cal., 485 (11 Am. St. Rep., 299), the law was held to be in accordance with the dissenting opinion in Moore v. Brown, supra. The Court said: “The deed we are now considering, although it contains a recital showing that the assessment under which the tax sale was *502made was invalid, contains all the requisites of a good and valid deed, including a sufficient description of the land claimed under it. It was just as effective, as notice of the extent of the defendant’s possession and claim, as if the objectionable recitals had been omitted.” The same view is held in Pugh v. Youngblood, 69 Ala., 296; Edgerton v. Bird, 6 Wis., 521; Douglas v. Tolloch, 34 Iowa, 262; Pharis v. Bayless, 122 Mo., 116 (1 Cyc., 1081) ; 26 Am. Law Reg., 409, in which the subject is discussed, the decisions reviewed and'the conclusion reached that the weight of authority is with the dissenting opinion in Brown v. Moore, supra.
We have not neglected to'note the cases cited by plaintiff. In Dickens v. Barnes, 79 N. C., 490, the description was so indefinite that the entry under the deed gave no notice of the extent of the claim, or possession. The statute is express in the requirement that the entry and possession must be “under known and visible lines and boundaries.” The opinion of Fairclolh, J., expressly recognizes the principle involved. Without further extending this discussion by the citation of other decisions, we are of the opinion that, both upon the reason of the thing and the trend of judicial thought, the deed from the Sheriff to defendant was color of title; that his entry was an ouster, and that, at the end of seven years, the defendant being in the exclusive adverse possession, Foreman and those claiming under him were barred. The plaintiff introduced evidence showing that the land was not listed by Foreman for taxation in 1881. This entry does appear: “The Foreman-Douglas Swamp to be listed by the Register.” We think this sufficient to sustain the assessment of the tax upon “unlisted lands.” The failure to record the receipt, as required by the statute, goes to invalidate the deed, but does not affect the question of color. The defendant offered in evidence a plat, pursuant to a survey made in accordance with the provisions of Revisal, sec. 1505. The case on appeal states that the survey was recorded in the office of the Register *503of Deeds in May, 1896. Tbe plaintiff objected to its admission, stating no ground tberefor. He insists in bis brief that there was no evidence at tbe time of its introduction that it was correct, etc. After its introduction tbe surveyor who made tbe plat testified that it was correct. Without discussing tbe original exception, it is manifect that any objection to its introduction was removed by tbe testimony of tbe surveyor. We think that, in view of tbe character of tbe land, tbe purpose for which it was capable of being used, etc., bis Honor correctly instructed tbe jury in regard to tbe acts which constitute possession. It seems that the plaintiff, before purchasing from tbe heirs of Foreman, recognized tbe defendant’s possession.
Hpon a careful examination of tbe entire record, we find no error in bis Honor’s rulings to which exceptions are taken. Tbe judgment must be
Affirmed.